Citation Nr: 0017930	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from May 1966 February 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.


REMAND

Service connection for PTSD was granted in a January 1999 
rating decision, and a 10 percent evaluation was initially 
assigned.  The veteran then appealed this initial evaluation.  
This 10 percent disability rating remains in effect and is 
the subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Upon review of the record, the Board notes that the RO denied 
the veteran a higher evaluation for PTSD based upon a VA 
examiner's comments, which were made subsequent to 
examination in November 1998.  Specifically, the VA examiner 
stated that it was his impression that the veteran met the 
criteria for PTSD.  However, there was also a chronic mixed 
depressive disorder.  These two Axis I diagnoses, or acute 
psychiatric conditions, were within a more pervasive 
personality structure of avoidant, schizoid, and passive-
aggressive features.  The veteran's overall dysfunction was 
likely largely a function of his personality disorder.  The 
examiner estimated that the veteran's personality disorder 
accounted for maybe 60 percent of the veteran's dysfunction.  
His PTSD accounted for primarily 30 percent of his 
dysfunction, and the veteran's depression accounted for 10 
percent.

With respect to this opinion, the Board points out the 
equivocal nature as to the examiner's statement that the 
veteran's personality disorder "maybe" accounted for 60 
percent of the veteran's dysfunction.  Further, the Board 
also points out the examiner's failure to provide any 
rationale for the opinions expressed.  In effect, the Board 
has no idea as to how the examiner reached the conclusions 
that the veteran's personality disorder accounted for maybe 
60 percent of his dysfunction, while his PTSD accounted for 
only 30 percent of his dysfunction, and depression 10 
percent.  Also, the Board notes that the examiner did not 
discuss the interplay, if any, between the veteran's PTSD and 
his depression.  Moreover, in his VA Form 9 (Appeal to Board 
of Veterans' Appeals), the veteran stated that his VA 
examination had lasted only about 20 minutes and that this 
had been an insufficient amount of time for the examiner to 
determine the effects of PTSD or any personality disorder.  

Additionally, upon review of the veteran's VA treatment 
records (dated from September 1998 to April 1999), the Board 
is struck by the absence of any diagnosis of a personality 
disorder.  Rather, the diagnoses include depression with PTSD 
symptoms, recurrent major depressive disorder, rule out 
bipolar disorder depressive, and PTSD, working diagnosis.  As 
such, the Board finds that at least one of these diagnoses 
(depression with PTSD) speaks to an association between the 
veteran's service-connected PTSD and depression.  Further, 
these records also call into question the VA examiner's 
diagnosis of a personality disorder, as there is no 
indication of a personality disorder contained therein.

In light of the above, the Board finds the record before it 
inadequate for rating purposes.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  In effect, the Board cannot assess the 
veteran's current level of disability.  Accordingly, then, 
the issue of entitlement to an evaluation in excess of 10 
percent for the veteran's PTSD will not be decided pending a 
REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-April 1999 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected PTSD 
and any other mental disorders, should be 
obtained by the RO and incorporated into 
the claims file.

2.  A VA mental status examination should 
be scheduled and conducted, in order to 
determine the severity of the veteran's 
PTSD, including any association between 
the veteran's PTSD and any other mental 
disorders.  All suggested studies should 
be performed, and the examiner should 
elicit all of the veteran's subjective 
complaints as to his PTSD, including any 
other mental disorders.  All findings 
should be recorded in detail.

The examiner should address the 
association, if any, between the 
veteran's PTSD and any other diagnosed or 
identified mental disorders, including 
depression.  The examiner should also 
address the absence or presence of a 
personality disorder.  If a personality 
disorder is present, the examiner should 
comment as to the extent of its impact 
(versus the impact of the veteran's PTSD) 
on the veteran's ability to function 
socially and occupationally.  The 
examiner must provide a rationale for any 
and all conclusions expressed.  If the 
examiner cannot express an opinion 
without resort to speculation, he or she 
should so state.  The examiner should 
also indicate whether it is possible to 
distinguish between the social and 
occupational effects of the veteran's 
service-connected PTSD, any diagnosed 
mental disorders, and any identified or 
diagnosed personality disorders.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
mental status examination may have 
adverse consequences in the adjudication 
of his claim.  38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the VA 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of an 
evaluation in excess of 10 percent for 
PTSD, considering all pertinent law and 
regulation, in light of the VA 
examination report and any conclusions 
expressed therein.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




